Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered January 4, 1995, which, inter alia, awarded plaintiff $2,500 a week temporary maintenance, $1,000 a week child support and $30,000 interim counsel fees, and two orders, same court and Justice, entered March 14, 1995, which, inter alia, awarded plaintiff an additional $30,000 interim counsel fees but payable only 10 days prior to trial, unanimously affirmed, without costs.
Given the reluctance of appellate courts to disturb a motion court’s exercise of discretion in awarding pendente lite relief (Besen v Besen, 94 AD2d 637), and then only under exigent circumstances, as where a party is unable to meet his or her financial obligations (Colley v Colley, 200 AD2d 839), no basis exists to conclude that the motion court gave inadequate weight to the parties’ lifestyle during the marriage, or any of the other factors listed under Domestic Relations Law § 236 (B) (6) (a). While the prior standard of living is a relevant factor in reaching a temporary award, the movant’s actual financial need is also a significant factor (Eisenberg v Eisenberg, 169 AD2d 588). Under no view of the record can it be said that plaintiff’s actual financial needs were neglected, the only genuine issue being the extent to which her formerly lavish lifestyle is now something less. The difficulty with reviewing such lifestyle issues prior to trial is that the opposing claims cannot be adequately evaluated, and, as is almost invariably said in this context, the most appropriate remedy for any claimed inequity in a temporary award is a prompt trial (supra; Cvern v Cvern, 198 AD2d 197). Similar considerations apply to the award of interim counsel fees. Plaintiff points to no record evidence that defendant has, as she claims, been obstructive, or that she will be impeded in the prosecution of her case.
We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Asch, Nardelli and Williams, JJ.